Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Applicant stated that replacement sheets were submitted together with the Amendment filed on June 16, 2021 [See page 3 of the Amendment]. However, it seems that the Amendment as filed does not include the replacement sheets. Please resubmit the Replacement sheets in response to this communication.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2010/0207166) in view Applicant’s Admitted Prior Art (AAPA).
Regarding claims 1 and 4, Zhu discloses a Schottky barrier diode comprising:
a substrate (102) [Fig. 3];
a first semiconductor layer (104) formed on the substrate [Fig. 3];
a second semiconductor layer (106) formed on the first semiconductor layer [Fig. 3]; and

wherein the first semiconductor layer and the second semiconductor layer are formed of different materials, and a conduction band offset between the first semiconductor layer and the second semiconductor layer is less than a set value [Fig. 3 and paragraph 0025].
wherein the first semiconductor layer comprises indium phosphide, and the second semiconductor layer comprises indium gallium arsenide [paragraph 0025: “…can be formed using other III-V compound semiconductor materials”]. Please note that indium phosphide and indium gallium arsenide are very well known III-V compound semiconductor materials in the art.1  The court has held that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960); Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claims 2 and 9-10, Zhu, as stated in the rejection of claim 1 above, discloses the claimed Schottky barrier diode including the first semiconductor layer and the second semiconductor layer made of the recited III-V compound semiconductor materials. However, Zhu does not disclose the first semiconductor layer is an n+ type, and the second semiconductor layer is an n- type; and the steps of doping the first and second semiconductor layers.

	Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Zhu by including n+ type semiconductor layer and n-type second semiconductor layer as taught by AAPA because it helps to reduce resistance ][paragraph 0004]. In addition, the motivation for doing so is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
Regarding claim 5, Zhu discloses an insulating layer (208) formed between the metal layer (110) and the second semiconductor layer (106) [Fig. 3].
Regarding claim 6, Zhu discloses an ohmic metal layer (112) formed on the first semiconductor layer after etching to the second semiconductor layer and the insulating layer at a portion thereof [Fig. 3]. In addition and in regards to the recited etching step, the method of forming the device as recited in the claim does not germane to the issue of patentability of the device itself. Therefore, this limitation has been given little patentable weight. Note that a "product by process" claim is directed to the product per se, no matter 
Regarding claim 7, Zhu discloses wherein the second semiconductor layer and the first semiconductor layer are partially etched under the Schottky metal layer (110) [Fig. 3]. In addition and in regards to the recited etching step, the method of forming the device as recited in the claim does not germane to the issue of patentability of the device itself. Therefore, this limitation has been given little patentable weight. Note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding claim 13, Zhu discloses forming an ohmic metal layer (112) on the first semiconductor layer after etching to the second semiconductor layer and the insulating layer at a portion before forming the Schottky metal layer (110) [Fig. 3 and paragraph 0035].

Allowable Subject Matter
Claim 8 is allowed.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed June 16, 2021 have been fully considered but they are not persuasive. Applicant argues that Zhu fails to disclose indium phosphide and indium gallium arsenide materials. However, the Examiner disagrees. Zhu, contrary to applicant assertion, explicitly teaches in paragraph 0025 that the layer “…can be formed using other III-V compound semiconductor materials.” And, indium phosphide and indium gallium arsenide are very well known III-V materials. Hence, it is considered that Shu makes obvious the argued limitation. Therefore, the rejection is considered to be proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Jose R Diaz/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For example, see US 5,070,035 (e.g. col. 2, lines 59-62).